DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “wherein a first point in a first plane and inside the first scintillator is essentially completely surrounded in the first plane by an intersection of the first plane and the first junction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that “a first plane” is not pointed in any of drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 14 and 31 are objected to because of the following informalities: the limitation of “wherein the first reflector is configured to reflect photons emitted by the first scintillator toward the first reflector” does not make a sense. “the first reflector” should be a junction. Because of this reason, the 112(a) rejection is set forth. Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: the above limitation in claims 14 and 31 should be disclosed in relation with any of the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
As discussed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 8, 10 – 14, 18, 20 – 27, 30 – 31, 35, and 37 – 38  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonsky (US 2010/0014631 A1).
With respect to independent claim 1, Sonsky teaches in Fig. 3 a radiation detector, comprising: 
a first photodiode comprising a first junction 360; and a first scintillator 354 filled with scintillator; see paragraph [0085], wherein a first point in a first plane and inside the first scintillator is essentially completely surrounded in the first plane by an intersection of the first plane and the first junction as shown in Fig. 3.
With respect to independent claim 23, Sonsky teaches in Fig. 3 a method, comprising: forming a first recess 354 into a substrate surface of a substrate; forming a first junction 360 n in the substrate; and forming a first scintillator as discussed above in the first recess, wherein a first point in a first plane and inside the first scintillator is 
With respect to dependent claims 2 and 24, Sonsky teaches wherein the first junction is a p-n junction see paragraphs [0081 – 0083], a p-i-n junction, a heterojunction, or a Schottky junction.
With respect to dependent claims 3 and 25, Sonsky teaches in paragraphs [0016 and 0021] wherein the first photodiode is configured to measure a characteristic of photons emitted by the first scintillator and incident on the first photodiode.
With respect to dependent claims 4 and 26, Sonsky teaches wherein the characteristic is energy, radiant flux because scintillator converts X-ray, wavelength, or frequency.
With respect to dependent claim 5, Sonsky teaches in Fig. 3 wherein the first scintillator is in direct physical contact with the first photodiode.
With respect to dependent claim 8, Sonsky teaches a substrate 352, wherein the first scintillator is in a recess 354 into a substrate surface of the substrate.
With respect to dependent claim 10, Sonsky teaches in paragraph [0081] wherein the substrate comprises silicon.
With respect to dependent claims 11 – 12 and 27, Sonsky teaches in Fig. 3 wherein the first photodiode is in the substrate and wherein the first junction conforms to side and bottom walls of the recess.
With respect to dependent claim 13, in claim 5 of Sonsky Sonsky teaches a first reflector configured to guide essentially all photons emitted by the first scintillator into the first photodiode.
With respect to dependent claims 14 and 31, since Sonsky teaches a reflector as discussed above, Sonsky teaches wherein the first reflector is configured to reflect photons emitted by the first scintillator toward the first reflector.
With respect to dependent claims 18 and 35, Sonsky teaches in claim 5 of Sonsky wherein the first reflector is in direct physical contact with the first scintillator.
With respect to dependent claims 20 and 38, Sonsky teaches in Fig. 3 (which shows two cells) a second photodiode comprising a second junction and being adjacent to the first photodiode; and a second scintillator, wherein a second point in a second plane and inside the second scintillator is essentially completely surrounded in the second plane by an intersection of the second plane and the second junction.
With respect to dependent claim 21, Sonsky teaches in Fig. 3 and with claim 3 of Sonsky a second reflector configured to guide essentially all photons emitted by the second scintillator into the second photodiode.
With respect to dependent claim 22, Sonsky teaches a common electrode 361 electrically connected to the first and second photodiodes.
With respect to dependent claim 30, as discussed above Sonsky teaches  forming a first reflector on the first scintillator, wherein the first reflector is configured to guide essentially all photons emitted by the first scintillator into a first photodiode which comprises the first junction.
With respect to dependent claim 37, Sonsky teaches in Fig. 3 forming a second recess into the substrate surface of the substrate; forming a second junction in the substrate; and forming a second scintillator in the second recess, wherein a second point in a second plane and inside the second scintillator is essentially completely .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonsky, and further in view of Antonuk (US 2010/0320391 A1).
The teaching of Sonsky has been discussed above.
With respect to dependent claim 6, Sonsky is silent with wherein the first scintillator comprises sodium iodide.
	In paragraph [0020] Antonuk teaches sodium iodide scintillator. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Sonsky in order to detect desired radiation with a known scintillator. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonsky, and further in view of Nelson (US 2018/0136340 A1).
The teaching of Sonsky has been discussed above.
With respect to dependent claim 7, Sonsky is silent with wherein the first scintillator comprises quantum dots.
	Nelson teaches in paragraph [0148] quantum dot scintillators. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Sonsky in order to detect desired radiation with a known scintillator. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case.
Claims 9, 15, 16, 19, 32 – 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonsky.
The teaching of Sonsky has been discussed above.
With respect to dependent claim 9, Sonsky is silent with wherein the recess has a shape of a truncated pyramid.
	In paragraph [0018] Sonsky suggests different shapes. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Sonsky in order to form a recess by a known shape for housing scintillator. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 15 and 32, Sonsky is silent with wherein the first reflector is not opaque to some radiation particles which are able to cause the first scintillator to emit photons when the radiation particles are incident on the first scintillator. However, the light reflector in Sonsky should be made in this way in order to detect x-rays. 
With respect to dependent claims 16 and 33, Sonsky teaches a light reflector (see claim 5 of Sonsky) and the limitation of “wherein the first scintillator is essentially completely enclosed by the first reflector and the first photodiode” would be obvious in order to increase light detection efficiencies.
With respect to dependent claims 19 and 36, Sonsky is silent with wherein the first reflector is electrically connected to the first photodiode. However, Sonsky teaches a first reflector provided on the surface of scintillator. In view of this, it would have been .
Claims 17 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonsky, and further in view of Perna (US 2015/0241570 A1)
The teaching of Sonsky has been discussed above.
With respect to dependent claims 17 and 34, Sonsky is silent with wherein the first reflector comprises a material selected from the group consisting of aluminum, silver, gold, copper, and any combinations thereof.
	In paragraph [0023] Perna teaches aluminum reflector. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Sonsky in order to form a reflector with a known material. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonsky, and further in view of Tredwell (US 2010/0320556 A1).
The teaching of Sonsky has been discussed above.
With respect to dependent claim 28, Sonsky is silent with wherein said forming the first junction comprises ion implantation.
	In paragraph [0004] Tredwell teaches ion implanting. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonsky, and further in view of Menge (US 2011/0108733 A1).
The teaching of Sonsky has been discussed above.
With respect to dependent claim 29, in Fig. 3 Sonsky teaches wherein said forming the first scintillator in the first recess comprises: forming a scintillator layer on the substrate surface of the substrate; but is silent with polishing a layer surface of the scintillator layer until the substrate surface is exposed to a surrounding ambient.
	In paragraph [0027] Menge teaches polishing a surface of scintillator. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Sonsky in order to increase detection efficiencies by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884